Matter of Gurvey v Acosta (2018 NY Slip Op 02465)





Matter of Gurvey v Acosta


2018 NY Slip Op 02465


Decided on April 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2018-01366	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Amy R. Gurvey, petitioner,
v Rolando T. Acosta, etc., respondent. Amy R. Gurvey, Upper Montclair, NJ, petitioner pro se.


Eric T. Schneiderman, Attorney General, New York, NY (David Lawrence III of counsel), for respondent.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent, Honorable Rolando T. Acosta, the Presiding Justice of the Appellate Division, First Judicial Department, to direct the Chief Attorney of the First Department Attorney Grievance Committee to produce to her certain documents. By decision and order on motion dated January 23, 2018, the Appellate Division, First Judicial Department, transferred the proceeding to this Court. Motion by the petitioner, inter alia, for an order directing the respondent to vacate all orders entered by the Appellate Division, First Judicial Department, since 2008 in proceedings involving the petitioner.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).
The petitioner has failed to establish a clear legal right to the relief sought.
LEVENTHAL, J.P., MILLER, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court